Name: Commission Regulation (EEC) No 1047/80 of 29 April 1980 derogating from Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 80 Official Journal of the European Communities No L 111 /7 COMMISSION REGULATION (EEC) No 1047/80 of 29 April 1980 derogating from Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Articles 16 (6) and 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the market in agricultural products, Whereas Article 17 of Commission Regulation (EEC) No 2730/79 (20) lays down that no refund shall be granted in respect of products which are sold or distri ­ buted on board ship and which are liable subsequently to be reintroduced into the Community free of duty ; whereas, the aforesaid provision appeared in Commission Regulation (EEC) No 192/75 (21 ) which was replaced by Regulation (EEC) No 2730/79 ; Whereas the Council has laid down rules on the matter ; whereas, in consequence, Commission Regula ­ tion (EEC) No 2838/77 (22) and Commission Regula ­ tion (EEC) No 2970/79 derogating from Regulation (EEC) No 192/75 laying down detailed rules for the application of export refunds in respect of agricultural products (23) introduced refunds for the products in question until 30 April" 1980 ; whereas this period was considered at the time sufficient for the purpose of acquiring appropriate experience of the application of that provision ; whereas it nevertheless appears that an extension of the period is necessary ; Whereas the relevant management committees have not delivered an opinion within the time limits set by their chairmen, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and the corresponding provi ­ sions of Regulations No 142/67/EEC (4) (colza, rape and sunflower seeds), No 171 /67/EEC (5) (olive oil), (EEC) No 766/68 (6) (sugar), (EEC) No 876/68 (7) (milk and milk products), (EEC) No 885/68 (8) (beef and veal), (EEC) No 2518/69 (9) (fruit and vegetables), (EEC) No 326/71 ( 10) (raw tobacco), (EEC) No 2743/75 (n) (cereal-based compound feedingstuffs), (EEC) No 2744/75 ( 12) (products processed from cereals and rice), (EEC) No 2768/75 ( 13) (pigmeat), (EEC) No 2774/75 ( 14) (eggs), (EEC) No 2779/75 ( 15 ) (poultrymeat), (EEC) No 110/76 (16) (fishery products), (EEC) No 1431 /76 (17) (rice), (EEC) No 519/77 ( 18 ) (products processed from fruit and vegetables), and EEC) No 345/79 ( «) (wine), HAS ADOPTED THIS REGULATION : Article 1 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188 , 26. 7. 1979, p. 1 . 3 OJ No L 281 , 1 . 11 . 1975, p. 78 . Application of Article 17 of Regulation (EEC) No 2730/79 is hereby suspended until 31 October 1980 .(&lt;) OJ No 125, 26. 6. 1967, p. 2461 /67. (s) OJ No 130, 28 . 6 . 1967, p. 2600/67. (6) OJ No L 143, 25. 6. 1968 , p. 6 . (7) OJ No L 155, 3 . 7. 1968 , p. 1 . ( » OJ No L 156, 4. 7. 1968, p. 2. (9) OJ No L 318 , 18 . 12. 1969, p. 17. Article 2( 10) OJ No L 39, 17. 2. 1971 , p. 1 . (") OJ No L 281 , 1 . 11 . 1975, p. 60 . ( 12) OJ No L 281 , 1 . 11 . 1975, p. 65 . ( li) OJ No L 282, 1 . 11 . 1975, p. 39 . ( »&lt;) OJ No L 282, 1 . 11 . 1975, p. 68 . This Regulation shall enter into force on 1 May 1980 . ( ») OJ No L 282, 1 . 11 . 1975, p. 90 . ( 16) OJ No L 20, 28 . 1 . 1976, p. 48 . (20) OJ No L 317, 12 . 12 . 1979, p. 1 . ( 17) OJ No L 166, 25. 6. 1976, p. 36 . (21 ) OJ No L 25, 31 . 1 . 1975, p. 1 . ( 18) OJ No L 73, 21 . 3 . 1977, p. 24. ( 19) OJ No L 54, 5 . 3 . 1979, p. 69 . (22 ) OJ No L 327, 20 . 12 . 1977, p. 23 . (" OJ No L 336, 29 . 12 . 1979, p. 32. No L 111 /8 Official Journal of the European Communities 30 . 4 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1980 . For the Commission Finn GUNDELAGH Vice-President